Citation Nr: 9900043	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  95-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1975 to 
February 1984.

This matter is currently before the Board of Veterans 
Appeals (BVA or Board) on appeal from a September 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which, in pertinent part, 
denied service connection for a neck disorder.   

The BVA, in April 1997, remanded this case for further 
development, and following the accomplishment of the 
requested development, the case was returned to the Board for 
appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the RO erred in not 
granting the benefit claimed on appeal.  He contends that he 
is entitled to service connection for a neck disorder, as 
this disability was incurred in the service and has continued 
to the present time.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for a neck disorder is well 
grounded. 


FINDING OF FACT

The claim of entitlement to service connection for a neck 
disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a neck 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).	


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  If 
a condition noted during service is not determined to be 
chronic, then generally a continuity of symptomatology after 
service is required for service connection.  Id.  

However, the threshold question which must be answered in 
this case is whether the veteran has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be 
evidence of an incurrence or aggravation of a disease or 
injury in service, as shown through lay or medical evidence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) and 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Lastly, 
there must be evidence of a nexus or relationship between the 
in service injury or disease and the current disorder, as 
shown through medical evidence.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995) and Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).   In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Grivois; Grottveit.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Service medical records show that in a February 1979 eye 
consultation report, the veteran indicated that in May 1978 
he had been in an automobile accident, but had sustained 
little damage to the head; he also indicated he had worn a 
brace.  No pertinent diagnosis was made.  In September 1978, 
the veteran reported a blow to the head from a window.  No 
pertinent diagnosis was made.  His separation examination in 
January 1984 made no reference to a neck disorder.

Post service, VA examination of May 1984 reported that the 
veteran had full range of motion in all joints without pain 
or tenderness.

In an April 1986 Statement of Physical Ability for Light Duty 
Work, issued by the United States Office of Personnel 
Management and filled out by the veteran, he denied a history 
of back trouble or lifting difficulties and reported, 
generally, that he was in good  physical shape.

In a June 1987 VA examination report, the veteran reported 
sharp pain in his back once or twice a week, lasting only a 
couple of minutes.  On examination, there was full range of 
motion with no pain or stiffness.  No reference to the 
cervical spine was noted.

A March 1989 VA hospitalization report noted a medical 
history of pain in the back for the past year, which did not 
radiate into the legs.  The veteran stated that about five 
years previously, he had been involved in a car accident in 
which he had suffered flexor extension injury to his neck.  
The examiner commented that, from the veterans description, 
the accident had been severe.  The pertinent diagnoses were 
cervical myelopathy; spacity and hyperreflexia in lower 
extremities, most likely secondary to cervical myelopathy.  

A VA hospitalization in May 1989 for purposes of a cervical 
myelogram and computed tomography (CT) scan, noted a three 
month history of low back pain without radiation.  The 
veteran denied neck pain, and no cervical radicular pain or 
extremity numbness or weakness was noted.  The myelogram 
revealed cervical stenosis with a reduced spinal column to 
cervical vertebrae ratio.  These findings were suggestive of 
some degree of borderline congenital spinal stenosis.  The 
final diagnosis was cervical spondylitic myelopathy. 

In a May 1990 VA outpatient treatment record, the veteran 
reported neck and low back pain.  In a November 1990, the 
veteran indicated new pain in his low back and neck.  The 
assessment was low back pain without evidence of 
radiculopathy.

In March 1993, the veteran was seen for rehabilitative care 
by a VA physician who diagnosed low back pain and cervical 
myelopathy, secondary to trauma, superimposed on spinal 
stenosis.  

A VA disability evaluation in May 1995 diagnosed the veteran 
with cervical degenerative joint disease; an x-ray study 
revealed straightening of the cervical spine.  

At a May 1995 RO hearing, the veteran testified that he was 
in an automobile accident in 1978 while on active duty, and 
was diagnosed with a whiplash.  He indicated that he was 
placed in a neck collar for about 6 to 6 ½ months.  
Subsequent to having the neck collar removed, he testified 
that he experienced only a little problem with his neck up to 
his time of discharge in 1984.

On VA examination in August 1997, the veteran reported that 
in the service, he had a motor vehicle accident in April 1978 
when the truck he was driving rolled a few times.  The 
veteran stated that he was diagnosed with having a slight 
whiplash and that he wore a cervical collar for three months 
afterwards.  An x-ray study of the neck revealed no gross 
abnormality.  The diagnosis was cervical myelopathy, most 
likely secondary to cervical spondylosis; probable left 
cervical radiculopathy and possible right cervical 
radiculopathy.  The examiner opined that it was possible the 
cervical spondylosis may have been caused or exacerbated by a 
spinal injury years earlier.  However, he stated that it 
appeared that the spinal injury the veteran may have 
sustained in 1978 was rather minor and his current cervical 
spine disorder may be entirely unrelated.  The date of onset 
of the cervical myelopathy was suggested by the examiner to 
have been about 1987.

In an April 1998 VA outpatient treatment report, the veteran 
was diagnosed with cervical spine stenosis.

A June 1998 VA neurosurgery examination assessed the veteran 
with neck pain with some radiation and hyperreflexia in the 
lower extremities but normal reflexes in the upper 
extremities, representing a possible pathological process in 
the thoracic spine.

In the present case, while the evidence of record, 
specifically the August 1997 VA evaluation, reveals that the 
veteran has a current diagnosis for a neck disorder, no 
examiner has linked this disorder with the appellants active 
duty service, and the appellant has not submitted any 
competent evidence otherwise suggesting such a nexus.  
Although the August 1997 VA examiner opined that cervical 
myelopathy may be related to an injury occurring years 
earlier, the contingent nature of this opinion is 
insufficient to ground this claim under 38 U.S.C.A. § 5107.  
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Moreover, the 
August 1997 VA examiner opined that the onset of the 
myelopathy was 1987, i.e., after the appellants separation 
from active duty.  Indeed, the only evidence presented 
connecting a current disorder with an inservice neck injury, 
are the veterans own statements and sworn testimony.  These 
statements as to the etiology of any current disability, 
however, do not equate to competent evidence relating a 
present condition to the appellants military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay 
testimony is not competent evidence when the question 
presented requires specialized knowledge).  Accordingly, this 
claim must be found to be not well grounded in the absence of 
competent evidence linking a current neck disorder to the 
veterans active duty service.  As such, the benefit sought 
on appeal is denied.

The Board has considered the request for an opinion by an 
independent medical expert; however, in view of the above 
discussion, the Board does not believe that such an opinion 
is necessary for an equitable disposition of the matter under 
consideration in this case as a question of medical 
controversy or complexity is simply not presented. 38 
U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 (1998).

Finally, as the foregoing explains the need for competent 
evidence of a disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 
8 Vet. App. 69 (1995).



ORDER

Service connection for a neck disorder is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
